DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
See the new rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33, 34, 40, 41 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 33 recites “a lower metal wire below and in electrical contact with the via.” Claim 33 depends from claim 28, which recites “second metal wire below and in electrical contact with the via, wherein the second metal wire comprises a homogeneous structure of electroplated copper.” Neither in the written specification nor in the drawings is a structure disclosed that contains what could correspond to both the lower metal wire and the second metal wire as claimed. Those in the art would not see the application as disclosing the invention of claim 33. Claims 40 and 47 have the same problem.
Claims 34 and 41 are rejected based on their dependencies.

Claims 33, 34, 40, 41 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 33 recites “a lower metal wire below and in electrical contact with the via.” Claim 33 depends from claim 28, which recites “second metal wire below and in electrical contact with the via, wherein the second metal wire comprises a homogeneous structure of electroplated copper.” Neither in the written specification nor in the drawings is a structure disclosed that contains what could correspond to both the lower metal wire and the second metal wire as claimed. Those in the art would not see the application as enabling the invention of claim 33. Claims 40 and 47 have the same problem.
Claims 34 and 41 are rejected based on its dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 34, 40, 41 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 33 recites “a lower metal wire below and in electrical contact with the via.” Claim 33 depends from claim 28, which recites “second metal wire below and in electrical contact with the via, wherein the second metal wire comprises a homogeneous structure of electroplated copper.” Neither in the written specification nor in the drawings is a structure disclosed that contains what could correspond to both the lower metal wire and the second metal wire as claimed. Those in the art would not see the application as disclosing the invention of claim 33, and thus interpreting the claim scope in light of the specification, those in the art would not understand the scope of claim 33. Claims 40 and 47 have the same problem.
Claims 34 and 41 are rejected based on their dependencies.
These claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30, 32, 35-37, 29, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2006/0289999 in view of Luckanc, US 2002/0164544.
Claim 28: Lee discloses 
a metal wire having an upper portion (80) and a lower portion (upper portion of 73/75); 
a via (lower portion of 73/75) below and in electrical contact with the metal wire; 
a seed layer (79) separating the lower portion of the metal wire from the upper portion of the metal wire, 
wherein the seed layer comprises copper only ([0051]), 
wherein the upper portion of the metal wire comprises reflowed copper ([0079]), wherein the lower portion of the metal wire comprises electroplated copper ([0073]); 
and a second metal wire (55) below and in electrical contact with the via.
Lee does not disclose that the second metal wire comprises a homogeneous structure of electroplated copper, but does disclose that it can be a “metal layer” ([0063]), and copper was an exceedingly common metal used in the art for such conductive lines. See Luckanc at [0014]-[0016], which discloses that similar metal layer 112 can be copper and can be formed by “plating” (i.e., electroplating). It would have been obvious to have used copper as a known material used for a known purpose. 
There are product-by-process recitations in claim 1 – “reflowed copper” and “electroplated copper”. These elements are limiting on the claim not by their recited or implied processes, but only by the resulting structure. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. Lee and Luckanc disclose the use of copper for these layers, and thus disclose the claimed resulting structure. The methods of manufacturing those layers are not limiting on the claims.
Claim 29: the via and the lower portion of the metal wire are a homogenous structure made from the same material (FIG. 10).
Claim 30: Lee discloses a method in contrast to preexisting conventional methods that did suffer from voids ([0006]), thus suggesting that the invention of Lee does not have those defects.
Claim 32: Lee discloses a single barrier layer (71) positioned along a bottom and vertical sidewalls of the metal wire, wherein the lower portion of the metal wire contacts the single barrier layer, and wherein the seed layer separates the upper portion of the metal wire from the single barrier layer (FIG. 10), wherein the single barrier layer and the seed layer each comprise different materials (Cu, [0051]; Ta, [0046]).
Claim 35: Lee discloses
a metal wire having an upper portion (80) and a lower portion (upper part of 73+75); 
a via (lower part of 73+75) below and in electrical contact with the metal wire; 
a seed layer (79) separating the lower portion of the metal wire from the upper portion of the metal wire, wherein the seed layer comprises copper only ([0051]), wherein the upper portion of the metal wire comprises reflowed copper ([0079]), wherein the lower portion of the metal wire comprises electroplated copper ([0073]); 
and a second metal wire (55) below and in electrical contact with the via, 
wherein an upper most surface of the seed layer is flush with an upper most surface of the upper portion of the metal wire

    PNG
    media_image1.png
    238
    263
    media_image1.png
    Greyscale

Lee does not disclose that the second metal wire comprises a homogeneous structure of electroplated copper, but does disclose that it can be a “metal layer” ([0063]), and copper was an exceedingly common metal used in the art for such conductive lines. See Luckanc at [0014]-[0016], which discloses that similar metal layer 112 can be copper and can be formed by “plating” (i.e., electroplating). It would have been obvious to have used copper as a known material used for a known purpose. 
There are product-by-process recitations in claim 1 – “reflowed copper” and “electroplated copper”. These elements are limiting on the claim not by their recited or implied processes, but only by the resulting structure. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. Lee and Luckanc disclose the use of copper for these layers, and thus disclose the claimed resulting structure. The methods of manufacturing those layers are not limiting on the claims.
Claim 36: the via and the lower portion of the metal wire are a homogenous structure made from the same material (FIG. 10).
Claim 37: Lee discloses a method in contrast to preexisting conventional methods that did suffer from voids ([0006]), thus suggesting that the invention of Lee does not have those defects.
Claim 39: Lee discloses a single barrier layer (71) positioned along a bottom and vertical sidewalls of the metal wire, wherein the lower portion of the metal wire contacts the single barrier layer, and wherein the seed layer separates the upper portion of the metal wire from the single barrier layer (FIG. 10), wherein the single barrier layer and the seed layer each comprise different materials (Cu, [0051]; Ta, [0046]).
Claim 42: Lee discloses
a metal wire having an upper portion (80) and a lower portion (upper portion of 73+75); 
a via (lower portion of 73+75) below and in electrical contact with the metal wire; 
and a seed layer (79) separating the lower portion of the metal wire from the upper portion of the metal wire, wherein the seed layer comprises copper only ([0051]), wherein the upper portion of the metal wire comprises reflowed copper ([0079]), wherein the lower portion of the metal wire comprises electroplated copper ([0073]); 
and a second metal wire (55) below and in electrical contact with the via, wherein an upper most surface of the seed layer is flush with an upper most surface of the upper portion of the metal wire, 

    PNG
    media_image1.png
    238
    263
    media_image1.png
    Greyscale

wherein the seed layer surrounds all sides and a bottom of the upper portion of the metal wire (FIG. 10).
Lee does not disclose that the second metal wire comprises a homogeneous structure of electroplated copper, but does disclose that it can be a “metal layer” ([0063]), and copper was an exceedingly common metal used in the art for such conductive lines. See Luckanc at [0014]-[0016], which discloses that similar metal layer 112 can be copper and can be formed by “plating” (i.e., electroplating). It would have been obvious to have used copper as a known material used for a known purpose. 
There are product-by-process recitations in claim 1 – “reflowed copper” and “electroplated copper”. These elements are limiting on the claim not by their recited or implied processes, but only by the resulting structure. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. Lee and Luckanc disclose the use of copper for these layers, and thus disclose the claimed resulting structure. The methods of manufacturing those layers are not limiting on the claims.
Claim 43: the via and the lower portion of the metal wire are a homogenous structure made from the same material (FIG. 10).
Claim 44: Lee discloses a method in contrast to preexisting conventional methods that did suffer from voids ([0006]), thus suggesting that the invention of Lee does not have those defects.
Claim 46: Lee discloses a single barrier layer (71) positioned along a bottom and vertical sidewalls of the metal wire, wherein the lower portion of the metal wire contacts the single barrier layer, and wherein the seed layer separates the upper portion of the metal wire from the single barrier layer (FIG. 10), wherein the single barrier layer and the seed layer each comprise different materials (Cu, [0051]; Ta, [0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897